Citation Nr: 1223519	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-02 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Robert Brown, Jr., Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1971 to September 1975 and from June 1979 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 Regional Office (RO) in Muskogee, Oklahoma rating decision, which denied the claim on appeal.

In May 2012, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file.

The Veteran's claim was remanded for additional development in March 2009, February 2010, and March 2012.  The requested development having been completed, the matter again is before the Board.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current low back disability is related to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his Grade I spondylolisthesis of L5-S1, with degenerative disk disease with mild loss of function, was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In light of the favorable decision herein, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  As there is no evidence or claim that the Veteran was diagnosed with arthritis of the lumbosacral spine within one year of service the above provision is not applicable.

In the absence of the foregoing, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims that he incurred a low back disability as a result of being struck by a pugil stick during unit-level training.  The Veteran's service treatment records include 2 complaints of low back pain during service.  The first complaint was in March 1972, when the Veteran reported ongoing low back pain since boot camp that continued to cause pain when sitting.  The impression was strained sacral muscle.  In August 1972, the Veteran was seen for left sacral muscle sprain.  The Veteran's service treatment records otherwise are absent for complaints, treatment, or diagnosis of low back problems or disability.  The Veteran concedes that other than these 2 instances he did not seek treatment for low back pain because he wanted to set a good example for the service members in his charge.  The Veteran contends, however, that he experienced ongoing low back pain for the remainder of service and thereafter.

After service, December 2001 x-rays show 1 degree spondylolysis of L5 on S1 with bilateral spondylosis and posterior narrowing of the disk space at the lumbosacral junction.  A February 2002 VA radiological report reflects an impression of spondylolysis at L5 upon S1 with bilateral spondylolysis and posterior narrowing of the disc space at the lumbosacral junction.  A September 2002 MRI showed a Grade I spondylolisthesis at L5-S1 with bilateral pars defects of the L5 lamina with marked narrowing of both neural foramina due to the bulging disk.  June 2006 private treatment records reflect a diagnosis of herniated nucleus pulposus (HNP) and neural foraminal stenosis, both at L-5.  A June 2007 VA treatment record reflects a diagnosis of osteoarthritis of the spine.  A November 2008 MRI showed stable Grade I spondylosis at L5 compared to the 2002 MRI, as well as degenerative disc disease changes at L4-L5 and L5-S1.

The Veteran was afforded a VA examination in May 2010.  The examiner noted review of the claims file.  The Veteran reported low back pain since being hit with a pugil stick in 1972.  After physical examination the examiner rendered a diagnosis of L5-S1 spondylolysis with listhesis at Grade 1.  As to etiology, the examiner indicated that the service treatment records contained no information and that an opinion based on those records would not be capable without resort to speculation.  However, the examiner concluded that it was as likely as not that the L5-S1 spondylolisthesis was secondary to the in-service injury described by the Veteran.  The rationale was that the Veteran described a hyperextension injury due to a direct blow to the lumbar spine and that such an injury would certainly result in the type of injury the Veteran has.

The Veteran underwent another VA examination in July 2011.  The examiner noted review of the claims file and specifically discussed the in-service treatment.  The Veteran reported the same in-service injury as noted above and continuity thereafter.  The Veteran discussed post-service employment in as a cross country truck driver for 15 years and a truck driver and a heavy equipment operator for the previous 4 years.  Following physical examination, the examiner diagnosed Grade I spondylolisthesis of L5-S1, with degenerative disk disease with mild loss of function.  As to etiology, the examiner concluded that the low back disability was less likely related to the in-service treatment for low back strain.  The rationale for the opinion was that there was no evidence of any specific trauma or injury while in service, no chronicity of problems during service thereafter, and the separation examination in 1975 was negative for any spinal condition.  Instead, the examiner concluded that the low back disability was more likely related to the normal wear and tear process of his age, occupation as a truck driver and heavy equipment operator after discharge from service, and other events and/or injuries after discharge.

In support of his claim, the Veteran submitted a November 2011 letter from a private physician that concluded, "It is as likely as not that a blow or other impact injury to the back may be responsible for the disk bulge that is creating bilateral neural foraminal narrowing and pain [the Veteran] experiences."

Thus, the Veteran clearly has a current low back disability.  The crucial inquiry, therefore, is whether the Veteran's current low back disability was incurred in or otherwise caused by his military service.  Resolving all doubt in the Veteran's favor, the Board concludes it is.  

The Board finds the May 2010 and July 2011 VA examiners' reports and opinions expressed therein of significant probative value.  The Board also finds the November 2011 private physician's letter of probative value.  The VA examiners outlined the Veteran's low back history, based on physical examination, MRI and x-ray records, the claims file, and private treatment records.  Moreover, the examiners provided a basis and a detailed rationale for the conclusions.  The Board acknowledges that on its face the May 2010 VA examination appears contradictory, as the examiner indicated on the one hand that the low back disability was as likely as not secondary to the injury described by the Veteran, while on the other hand indicating that the absence of useful information in the service treatment records did not allow him to render an opinion without resort to speculation.  In context, however, the examiner clearly indicated that the service treatment records alone did not permit an opinion as to etiology, but the Veteran's lay testimony as to his in-service injury did allow such an opinion.  

The Board also notes potential inconsistencies in the November 2011 private physician's opinion in that he indicated that it was as likely as not that the Veteran's reported in-service injury may be responsible for the current low back disability.  This opinion is of more limited value, given its speculative nature.  See Bostain v. West, 11 Vet. App. 127 (1998) (holding that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the Veteran's death was too speculative to be new and material evidence); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).  Nonetheless, the Board does note that the conclusions expressed by the November 2011 physician do bolster to some degree the conclusions of the May 2010 VA examiner.

In summary, there are conflicting medical opinions of record that are competent and probative.  These opinions rely on a basis and rationale discussed therein.  In light of these conflicting medical opinions, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's current Grade I spondylolisthesis of L5-S1, with degenerative disk disease with mild loss of function, was incurred in military service.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted.


ORDER

Entitlement to service connection for Grade I spondylolisthesis of L5-S1, with degenerative disk disease with mild loss of function, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


